                                          Case 4:18-cv-07569-HSG Document 92 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG SOOK JONES,                                    Case No. 18-cv-07569-HSG
                                   8                     Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART MOTION IN
                                   9              v.                                          LIMINE NO. 1
                                  10     MEGAN J. BRENNAN,                                    Re: Dkt. No. 72
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In its Motion in Limine No. 1, Defendant seeks exclusion of twenty witnesses who

                                  14   Plaintiff included in her witness list in the Joint Pretrial Statement, but who had not previously

                                  15   been identified in Plaintiff’s initial disclosures or interrogatory responses. Dkt. No. 72-1 (“Mot.)

                                  16   at 2-3. For the reasons discussed below, the Court GRANTS Defendant’s request to exclude

                                  17   eighteen of these witnesses due to Plaintiff’s untimely disclosure, and DENIES AS MOOT

                                  18   Defendant’s request to exclude Lawrence E. LaCroix and Mike Hetticher.
                                              This district’s General Order 71 requires the plaintiff in an employment case alleging
                                  19
                                       adverse action to identify, early in the case, “persons the plaintiff believes to have knowledge of
                                  20
                                       the facts concerning the claims or defenses at issue in this lawsuit, and a brief description of that
                                  21
                                       knowledge.” General Order 71 provides that initial discovery is subject to the supplementation
                                  22
                                       requirements of Federal Rule of Civil Procedure 26(e). Rule 26 of the Federal Rules of Civil
                                  23
                                       Procedure requires each party to supplement or correct its initial disclosure “in a timely manner if
                                  24
                                       the party learns that in some material respect the disclosure . . . is incomplete or incorrect, and if
                                  25
                                       the additional or corrective information has not otherwise been made known to the other parties
                                  26
                                       during the discovery process or in writing . . . .” Fed. R. Civ. P. 26(e)(1)(A). “A party that
                                  27
                                       without substantial justification fails to disclose information required by Rule 26(a) or 26(e)(1), or
                                  28
                                             Case 4:18-cv-07569-HSG Document 92 Filed 03/25/21 Page 2 of 3




                                   1   to amend a prior response to discovery as required by Rule 26(e)(2), is not, unless such failure is

                                   2   harmless, permitted to use as evidence at a trial, at a hearing, or on a motion any witness or

                                   3   information not so disclosed.” Fed. R. Civ. P. 37(c)(1); see also Yeti by Molly, Ltd. v. Deckers

                                   4   Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (noting nondisclosure is harmless if it does

                                   5   not prejudice the other party). To determine whether the untimely disclosure was substantially

                                   6   justified or harmless, a court may consider: “(1) prejudice or surprise to the party against whom

                                   7   the evidence is offered; (2) the ability of that party to cure that prejudice; (3) the likelihood of

                                   8   disruption of the trial; and (4) bad faith or willfulness involved in not timely disclosing the

                                   9   evidence.” Lanard Toys, Ltd. v. Novelty, Inc., 375 Fed. Appx. 705, 713 (9th Cir.2010) (citing

                                  10   David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir.2003)); see also Exeltis USA Inc. v. First

                                  11   Databank, Inc., No. 17-CV-04810-HSG, 2020 WL 7025089, at *3 (N.D. Cal. Nov. 30, 2020)

                                  12   (same).
Northern District of California
 United States District Court




                                  13             In the Joint Pretrial Statement, Plaintiff identified thirty-three witnesses. Dkt. No. 84 at 6-

                                  14   7. Defendant seeks to exclude twenty of these witnesses. Following the pretrial conference on
                                  15   March 16, 2021, the Court directed Defendant to confirm whether the witnesses listed in the Joint
                                  16   Pretrial Statement were disclosed after October 7, 2019, the close of fact discovery. See Dkt. No.
                                  17   27 (Order Amending Scheduling Order). Defendant confirms that eighteen of the twenty
                                  18   witnesses “were not identified in Plaintiff’s initial disclosures or in Plaintiff’s responses to
                                  19   Defendant’s interrogatories.” Dkt. No. 87 (“Reply”) at 2. These witnesses include: Jagdeep S.
                                  20   Varaich, Patricia J. Redden, Daniel Sekera, John Hufancia, Michelle, Angela Daccardo, Steven
                                  21   Washburn, Amber, Rodney, Dr. Ellis, Stefanie Kalin, Beatriz Lopez, Andrew Smith, Mary
                                  22   Hopkins, Bobbi Riley, Maria Lane, Frank Canaletto, and Riley.1 Id.
                                  23             Plaintiff does not argue that her failure to timely identify these witnesses as required was
                                  24   substantially justified. Instead, Plaintiff seemingly argues that her failure to timely disclose the
                                  25   witnesses was harmless, because Plaintiff identified certain witnesses in some fashion prior to
                                  26   listing them in her pretrial witness list. Specifically, Plaintiff notes that she shared a witness list
                                  27

                                  28   1
                                           Plaintiff notes that Bobbi Riley and Riley are the same person. Dkt. No. 85-1 (Opp.) at 1 n.1.
                                                                                            2
                                           Case 4:18-cv-07569-HSG Document 92 Filed 03/25/21 Page 3 of 3




                                   1   with Defendant in a February 19, 2020 email that included some of these witnesses, and further

                                   2   notes that she submitted declarations for five of these witnesses in her opposition to summary
                                   3   judgment in December, 2019. Dkt. No. 85-1 (Opp.). at 1; see also Dkt. No. 37 (Declaration of
                                   4   Kyung Sook Jones in Opposition to Motion for Summary Judgment). But with respect to the
                                   5   emailed list of witnesses, even Plaintiff acknowledges that “[f]ollow-up action was not taken as . .
                                   6   . the expectation was that both parties could come to a settlement agreement.” Id.
                                   7          Plaintiff effectively concedes that these witnesses were not listed in her initial disclosures
                                   8   or interrogatory responses, or otherwise identified until after the close of discovery. See generally
                                   9   id. Defendant notes that inclusion of these witnesses would “significantly disrupt[] Defendant’s
                                  10   trial planning,” as it would need to depose these witnesses and amend its pretrial submissions.
                                  11   Mot. at 3. The Court agrees that Defendant was deprived of the opportunity to conduct discovery
                                  12   regarding these witnesses before the discovery cutoff, and that it would be infeasible to reopen
Northern District of California
 United States District Court




                                  13   discovery now with trial in a case that has been pending since 2018 set to begin in a few days.
                                  14   The failure to disclose thus was inherently prejudicial. See Yeti, 259 F.3d at 1107 (finding
                                  15   prejudice where plaintiffs received an expert report one month prior to trial and would need to
                                  16   depose the expert and prepare to question him at trial).
                                  17          The Court thus GRANTS Defendant’s request to exclude the eighteen witnesses listed on
                                  18   the second page of this order.2
                                  19

                                  20          IT IS SO ORDERED.
                                  21   Dated: 3/25/2021
                                  22                                                    ______________________________________
                                  23                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  24

                                  25

                                  26   2
                                        As to Defendant’s request to exclude Lawrence E. LaCroix and Mike Hetticher, these individuals
                                  27   were not included in Plaintiff’s witness list in the Joint Pretrial Statement, which the Court takes to
                                       mean that Plaintiff no longer intends to call them. See Dkt. No. 84 at 6-7. Because Plaintiff is not
                                  28   offering these witnesses, the Court DENIES AS MOOT the request to exclude Lawrence E.
                                       LaCroix and Mike Hetticher.
                                                                                           3
